Title: From Thomas Jefferson to Edward Bancroft, 15 March 1789
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
Paris Mar. 15. 1789.

Your favor of the 10th. is just now received, and as the refusal of one of Mr. Paradise’s creditors to accede to the deed of trust, will occasion some change in Mr. Paradise’s plan this again will require that the whole be dispatched. As the post goes out in the morning, and his lodgings are very distant from me I cannot consult him expressly on the occasion, but many conversations have put me so fully in possession of his desires and designs that I can venture to write as if I had consulted him. In the first place I am clear that no private agreement nor separate terms whatever should be entered into with any of the creditors, but that the agreement should be carried into effect honestly and honorably: I would advise that the deed of trust be executed immediately with the consenting creditors, and that an opening be left for any others to come in within two or three weeks, and that time being passed, that it be carried on exclusively for the subscribing creditors. Mr. Paradise had intended to have gone to England, for a few days, to return here and go with me to America. But if any one of the creditors refuses to accede to the deed, he must dispense with his trip to England, and go out with me to America, where he will stay till all his debts are paid. You will see at once that this arrangement requires an immediate dispatch of the deed, which on his behalf I take the liberty of pressing on you. Indeed I do not think that the dissent of a single creditor is worth detaining the deed an  hour. The laws of Virginia will support the deed exclusively for the parties acceding to it, and any redress which a dissenting creditor might seek under the same laws against the person of Mr. Paradise or his portion of subsistence money must wait operations; before which are terminated, the purposes of the deed will have been fully effected. Mr. Paradise wishes you would be so good as to be one of his trustees, and I think he would approve of any other two whom yourself and Mrs. Paradise should propose. Be so good as to present my compliments to her. I have received her letters and should have done myself the honour of writing to her but for an excess of business. Be so good as to add to her that Mr. Trumbul is furnished with money to pay for Pinetti’s books
I thank you for the information relative to D——.I dare say you are right in supposing no such other volumes exist as Foulloy pretended to me. He has probably some design in what he told me: but your information places my mind at ease.—How much are we to believe of the king’s establishment? I will write you hereafter on Admiral Jones’s affairs. I am with very great esteem Dr. Sir your friend & servt

Th: Jefferson

